DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 15 February 2022.
Claims 1-11 and 18-20 are currently pending and being examined. Claims 12-17 have been withdrawn as being drawn to a nonelected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite “wherein said punching-control- unit performs the punching step while the cardboard is stationery with respect to said at least one punching head unit”. This limitation is new matter because it was not originally disclosed in the specification or claims. There is no mention of the cardboard being fixed or stationary during the punching step, to the contrary the specification only mentions that it is on a conveyor which to one of ordinary skill would mean that it is continuously moving. 
Claim 1 recites “wherein the cardboard is adjusted relative to the punching head via the cardboard-motion-control unit if the predetermined pattern of cuts and creases within the cardboard are not complete and repeating the punching step after the cardboard has been adjusted”. There is no mention of any step that would determine that the cuts and creases were not completed and repeating the punching step. Therefore, this limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “wherein said punching-control- unit performs the punching step while the cardboard is stationery with respect to said at least one punching head unit”. There is no description in the specification of any structure to perform these steps, therefore it is unclear how to interpret these limitations in light of the specification. Examiner will interpret as that at some point during the conveying step the substrate is stopped and if there is an incomplete cut the step is repeated.
Claim 19 recites “the cardboard is stationary with respect to said at least one punching head unit”. There is no description in the specification of any structure to perform these steps, therefore it is unclear how to interpret these limitations in light of the specification. Examiner will interpret as that at some point during the conveying step the substrate is stopped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Newell (US 2015/0174780) and Saegusa (US 2011/0287608).

Claim 1, Bangel teaches a cutting-and creasing system (cutting apparatus 10; Fig. 1; ¶[0006]) configured to form a predetermined pattern of cuts and creases within a cardboard (¶[0024]), comprising:
a) a conveyer (5) supporting the cardboard (100);
b) a cardboard-motion-control unit (6) configured to control the motion of said conveyer in a first direction (T; ¶[0024]);
c) at least one punching head unit (1) including an array of punching elements (2) that are individually and selectively actuatable (“individually drivable lasers”; claim 1; “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]);
wherein said punching head unit (1) is firmly held (4; Fig. 2C) such that said punching elements (1) are orthogonal to the cardboard (¶[0025]);
wherein said punching elements (1) are distributed in a selected areal pattern within said array having a first direction and a second direction, and wherein said second direction is perpendicular to said first direction (¶[0025]; T; Fig. 1);
wherein said punching-control-unit (6) is preconfigured to timely perform a punching step, the punching step includes moving one or more of said punching elements (1), relative to said conveyer (5), to thereby form through hole across said cardboard, or non-through holes, or cuts (“an object of the invention to provide an apparatus and a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]), 
wherein a cut line is formed by a respective cluster of overlapping said through holes (¶[0006] & [0009]); and
wherein a crease line is formed by a respective cluster of either non-overlapping said through holes or either overlapping or non-overlapping said non-through holes or cuts (¶[0006] & [0009]).
Bangel does not expressly teach punching elements that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position. 
However, Ehrat teaches punching elements (1a, 1i, 2a, 2i; Fig 2)  that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position (“The drivers 19a to 19i, and 20a to 20i provide means for selecting for actuation the punches in the rows I and II in response to a first and second information-bearing signal respectively, by movement of a selection of the drivers from their inclined or non-punching positions to their vertical or punching positions.” col. 3 l. 12-18).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, by having punching elements that move axially, as taught by Ehrat, as a known equivalent tool that is used for cutting holes into a web. (Ehrat col. 1 l. 21-43). 
Bangel in view of Ehrat does not teach said punching-control-unit performs the punching step while the cardboard is stationary with respect to said at least one punching head unit and adjusting the cardboard.
However, Newell teaches said punching-control-unit performs the punching step while the cardboard is stationary with respect to said at least one punching head unit (“The apertures 94 are punched with the piece of material 82 held stationary (e.g., with all rollers stopped). Once the apertures 94 are punched, the first piece of material 82 is then moved (e.g., accelerated) further along the material pathway 30” ¶[0054]) and adjusting the cardboard ("When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58." ¶[0053]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel and Ehrat, by holding the substrate stationary and adjusting the substrate, as taught by Newell, to ensure proper alignment of the web to prevent incorrectly placed punches into the web and to prevent punches from slipping into the wrong location. 
Bangel as modified by Ehrat and Newell does not teach if the predetermined pattern of cuts and creases within the cardboard are not complete and repeating the punching step.
However, Saegusa teaches if the predetermined pattern of cuts and creases within the cardboard are not complete and repeating the punching step (“if the determining section 68 determines that the substrate 10 is in the state where cutting is not performed or in the incomplete cutting state (half-cut), the determining section 68 may transmit to the driving section 63 a signal instructing the driving section 63 to press the blade 57 against the substrate 10 again (No in Step 108). The driving section 63 then repeats the step (Step 104) of pressing the blade 57 against the substrate 10” ¶[0082]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangle, Ehrat, and Newell, by having the cycle repeat for an incomplete cut, as taught by Saegusa, to ensure all cuts are completed and preventing incomplete cuts. 

Claim 2, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1 further comprising a cutting-and-creasing-bridge carrying said at least one punching head unit (Bangel: see Fig. 2C showing a housing 4 holding the laser array 2).

Claim 4, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 2, further comprises at least one cardboard-detecting sensor (Bangel: 11; Fig. 1) for detecting the rotational state of said cardboard with respect to said first direction and said perpendicular-second-direction (Bangel: “The machine control system 6 can, moreover, be connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]).

Claim 5, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1, wherein said punching control unit (Bangel: 6) is preconfigured according to an uploaded graphical digital file to timely and sequentially control the operation of selected said punching elements (Bangel: “machine control system has at least one of a workflow link, an interface or an interface for entry of cutting data.” claim 8; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]).

Claim 6, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1, wherein punching elements (Ehrat: 1a, 1i, 2a, 2i; Fig 2) comprises a conic end section and either a sharp or blunt pointed end (Ehrat: see Fig. 2 showing a conic end section that is either sharp of blunt to cut holes in paper).

Claim 7, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit comprising a solenoid is used to move said punching element between said withdrawn position and said cutting position (Ehrat: “Between these cams and the punches are arranged generally flat rectangular drivers 19a to 19i and 20a to 20i for row I and II respectively. Each of the drivers is movable into two different positions by means of an associated electromagnet, so that in one position, its opposed lateral edges are vertical and are aligned with the associated cams 18a to 18i, and in the other position its opposed lateral edges are inclined to the vertical at an acute angle and are aligned with the recesses between the cams.” col. 3 l. 2-12).

Claim 8, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit is used to move said punching element between said withdrawn position and said cutting position, wherein said actuating unit is selected from a group of mechanisms including an eccentric mechanism (Ehrat: “This eccentric disc [16] is drivably via a shaft 17, so that punching block 7 reciprocates by the co-operation of the eccentric drive and the compression springs. The position of the eccentric disc 16 illustrated in FIGS. 1 and 2 is such that the punching block 7 occupies the top limit or non-actuating position, whereas the punching block 7 is illustrated in the bottom limit position or actuating position in FIG. 1a.” col. 2 l. 63-71).

Claim 18, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1, wherein all of said punching elements are activated according to a digitally pre-set physical template, operating all at once (Bangel: “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; ¶[0011])).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), and Newell (US 2015/0174780) and Saegusa (US 2011/0287608), further in view of Saunders (US 4,672,168).

Claim 3, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 2. 
Bangel as modified by Ehrat, Newell, and Saegusa does not expressly teach bridge-motion-control module moving said cutting-and-creasing-bridge apparatus in said first direction or in an orthogonal direction, said orthogonal direction being perpendicular to both said first and second direction.
However, Saunders teaches bridge-motion-control module (10; Fig. 1) moving said cutting-and-creasing-bridge apparatus in said first direction or in an orthogonal direction, being the axial direction of a moving said punching element, wherein said orthogonal direction is perpendicular to both said perpendicular-second-direction and said first direction (“The principal components of one of the beam delivery modules 10 is shown more clearly in the sectional side view of FIG. 3. The module includes a housing 12 mounted by suitable means, such as ball bushings 14, to a supporting member 16 which, in turn, is supported by main support frame 17.” col. 3 l. 63-67; “This precise, fine adjustment is in addition to the coarse transverse positioning of the module 10 which may be effected by moving the entire module on its ball bushings 14 longitudinally of the support member 16.” col. 6 l. 58-61).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel as modified by Ehrat, Newell, and Saegusa, by having a moving bridge, as taught by Saunders, for making gross and fine movements of the whole module. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), Newell (US 2015/0174780) and Saegusa (US 2011/0287608), further in view Rebsamen (US 3,756,051).

Claim 9, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1. 
Bangel as modified by Ehrat, Newell, and Saegusa does not expressly disclose said punching element is adapted to emit a lubricating agent from a nozzle at an end of said punching element  to thereby locally reduce the friction with the cardboard substrate before a cutting operation by said punching element.
However, Rebsamen teaches said punching element (18; Fig. 3) is adapted to emit a lubricating agent (30) from a nozzle (36) at an end of said punching element (col. 1 l. 5-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel as modified by Ehrat, Newell, and Saegusa, by including lubricating nozzles on punches, as taught by Rebsamen, for localized lubrication where the only area that is receiving the lubricating agent is where the punch interacts. 

Claim 10, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1. 
Bangel as modified by Ehrat, Newell, and Saegusa does not expressly disclose said punching element is adapted to emit an elastomeric lubricating agent from a nozzle an end of said punching element to thereby locally strengthen a crease line after a creasing operation by said punching element, to prevent tear of said crease line.
However, Rebsamen teaches punching element (18; Fig. 3) is adapted to emit an elastomeric lubricating agent (30) from a nozzle (36) at an end of said punching element (col. 1 l. 5-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel as modified by Ehrat, Newell, and Saegusa, by including lubricating nozzles on punches, as taught by Rebsamen, for localized lubrication where the only area that is receiving the lubricating agent is where the punch interacts. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), Newell (US 2015/0174780), and Saegusa (US 2011/0287608), further in view of Rebsamen (US 3,756,051) and Ishizawa (US 2013/0318923).

Claim 11, Bangel as modified by Ehrat, Newell, and Saegusa teaches the cutting-and-creasing system as in claim 1. 
Bangel as modified by Ehrat, Newell, and Saegusa does not expressly teach punching element is adapted to emit liquid from a nozzle at an end of said punching element. 
However, Rebsamen teaches punching element (18; Fig. 3) is adapted to emit liquid (30) from a nozzle (36) at an end of said punching element (Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel as modified by Ehrat, Newell, and Saegusa, by including lubricating nozzles on punches, as taught by Rebsamen, for localized lubrication where the only area that is receiving the lubricating agent is where the punch interacts. 
Bangel as modified by Ehrat and Rebsamen does not expressly teach etching liquid. 
However, Ishizawa teaches etching liquid (“A liquid ejecting apparatus which ejects an acidic or alkali etching liquid for etching a substrate or the like” ¶[0233]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the system of Bangel as modified by Ehrat, Newell, Saegusa, and Rebsamen, by using etching liquid, as taught by Ishizawa, for being able to mark and cut a material that is low cost, flexible, and can be used for complicated designs. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Newell (US 2015/0174780).

Claim 19, Bangel teaches a process of digitally cutting and creasing corrugated cardboard substrate (cutting apparatus 10; Fig. 1; ¶[0006]), comprising the steps of:
a) providing a cutting-and creasing system (cutting apparatus 10; Fig. 1; ¶[0006]) configured to form a predetermined pattern of cuts and creases within a cardboard (¶[0024]), the cutting-and-creasing system including:
a conveyor (5; Fig. 1) supporting the cardboard (100; Fig. 1), 
a cardboard-motion-control unit (6; Fig. 1) configured to control the motion of said conveyor in a first direction (T; Fig. 1; ¶[0024]), 
at least one punching head (1; Fig. 1) unit including an array of punching elements (2) that are individually and selectively actuatable by a punching-control-unit to move axially with a distal tip that faces said cardboard (“individually drivable lasers”; claim 1; “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024, 
wherein said punching head unit (1; Fig. 1) is firmly held (4; Fig. 2C) such that said punching elements (1) are orthogonal to the cardboard (¶[0025]), wherein said punching elements are distributed in a selected areal pattern within said array having a first direction and second direction (¶[0025]; T; Fig. 1), and wherein said second direction is perpendicular to said first direction, wherein said punching-control-unit (6; Fig. 1) is preconfigured to timely perform a punching step, the punching step includes moving one or more of said punching elements, relative to said conveyor (5), to thereby form through holes across said cardboard, or non-through holes, or cuts (“an object of the invention to provide an apparatus and a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]); 
b) securing corrugated cardboard (100) onto said conveyer (5);
c) detecting the corrugated cardboard by activating at least one cardboard detecting sensor (11) to thereby acquire sensed data (¶[0027]);
g) further analyzing said sensed data to thereby determine if all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements (“The machine control system 6 can, moreover, be
connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]); ); 
i) upon determining that all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements reconfiguring said punching elements selection according to said detected orientation deviation of the cardboard (“the machine control system thereof is connected to a camera aimed at the substrate, in particular a CNN camera. The camera is disposed upstream of the laser cutting device and is used to detect elements, i.e. individual printed images, blanks or labels, on the substrate. In this case, detection of the edges is carried out, so that, by using the laser cutting device, processing of the substrate can automatically be carried out in the correct positions.” ¶[0012]); 
j) subdividing, by said control unit, the cardboard pixel array into one of these types: cut line, crease line or waste (“a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]);
k) assigning respectively selected punching elements to form the preconfigured cutting lines, creasing lines and waste regions (¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function);
l) determining, by said control unit, if the next row of cardboard pixels contains at least one cut or crease pixel, wherein said next row of cardboard pixels is parallel to said second direction (¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function); 
m) upon determining that the next row of cardboard pixels contains at least one cut or crease pixel, said control unit activates said respectively selected punching elements (¶[0006]; ¶[0024]; ¶[0011]; claim 1);
n) while the last row of cardboard pixels has not been processed, perform steps (l) and (m) (¶[0006]; ¶[0024]; ¶[0011]; claim 1); and
o) upon determining that the last row of cardboard pixels has been processed, proceed to a waste disposal station (“With the objects of the invention in view, there is concomitantly provided a method for cutting, cutting-out, creasing and/or perforating web or sheet substrates, in particular for producing folding boxes or labels, in particular by using an apparatus as described above, which comprises moving the substrate past a laser array having individually drivable vertical-cavity surface-emitting lasers (VCSEL) and processing the substrate, i.e. providing it with cuts, trims, cut-outs, creasing lines and/or perforations. In this way, processing at high transport speeds of the substrate is made possible.” ¶[0015]; The purpose of the invention is to create at least cut-outs therefore at a downstream station the cut-out would have to be removed at a cut-out removal station), wherein a cut line is formed by a respective cluster of overlapping said through holes, and wherein a crease line is formed by a respective cluster of either non-overlapping said through holes, or either overlapping or non-overlapping said non-through holes, or cuts (¶[0006] & [0009]).
Bangel does not expressly teach punching elements that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position. 
However, Ehrat teaches punching elements (1a, 1i, 2a, 2i; Fig 2)  that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position (“The drivers 19a to 19i, and 20a to 20i provide means for selecting for actuation the punches in the rows I and II in response to a first and second information-bearing signal respectively, by movement of a selection of the drivers from their inclined or non-punching positions to their vertical or punching positions.” col. 3 l. 12-18).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, by having punching elements that move axially, as taught by Ehrat, as a known equivalent tool that is used for cutting holes into a web. (Ehrat col. 1 l. 21-43). 
Bangel does not expressly teach d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements; e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data;  f) upon determining that re-alignment of the cardboard is not needed, proceed with step (j); g) upon determining that re-alignment of the cardboard is needed; h) upon determining that not all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements, repositioning and securing the corrugated cardboard onto said conveyer, and proceed with step (c), and m) said cardboard-motion-control unit adjusts a position of said cardboard and while the cardboard is stationary with respect to said at least one punching head unit. 
However, Newell teaches d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements (“With reference to FIGS. 6 and 8, as the first piece of material 82 passes between the sensor element 50 and the sensor element 138, a further sensor element 191 is also used to detect a lateral positioning of the piece of material 82. The sensor element 191 includes a plurality of sensors (e.g., five sensors) that detect positions of a side edge 192 of the first piece of material 82.” ¶[0053]);
e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]); 
f) upon determining that re-alignment of the cardboard is not needed, proceed with step (j) (¶[0053]);
g) upon determining that re-alignment of the cardboard is needed (¶[0053]);
h) upon determining that not all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements, repositioning and securing the corrugated cardboard onto said conveyer, and proceed with step (c) (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]) 
and m) said cardboard-motion-control unit adjusts a position of said cardboard ("When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58." ¶[0053]) and while the cardboard is stationary with respect to said at least one punching head unit (“The apertures 94 are punched with the piece of material 82 held stationary (e.g., with all rollers stopped). Once the apertures 94 are punched, the first piece of material 82 is then moved (e.g., accelerated) further along the material pathway 30” ¶[0054]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Bangel and Ehrat, by the alignment method, as taught by Newell, to ensure proper alignment of the web to prevent incorrectly placed punches into the web. 

Claim 20, Bangel as modified by Ehrat and Newell teaches the process of digitally cutting and creasing corrugated cardboard substrate as in claim 19, wherein said cutting-and creasing system further comprising a cutting-and-creasing-bridge carrying said at least one punching head unit (Bangel: see Fig. 2C showing a housing 4 holding the laser array 2).

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments: 
“First, the Bangel apparatus does not include a punching head unit that includes an array of punching elements fixed in array, where the punch elements move (in a punching step) between withdrawn and cutting positions in directions perpendicular to the substrate/cardboard as require by independent claim 1. Second, the Bangel device does not require that the cardboard (or substrate) remain fixed during this punching step. Third, Bangel does not teach that each cut is made "formed by a cluster of overlapping said through holes" (emphasis added) as required by amended independent claim 1.
The Examiner utilizes Ehrat to teach punching elements that move axially between withdrawn and cutting positions. First Applicant respectfully asserts that Ehrat cannot be properly be combined with Bangel in an effort to teach the claim invention. Ehrat is directed towards an apparatus for punching holes into tape or punch cards. The holes formed by the Ehrat apparatus are "information bearing" and are not used to form crease and/or cuts in cardboard as required by amended independent claim 1.” (Remarks p. 8-9)

Examiner’s Response:
First, Ehrat is used to teach the punching elements are moved from a withdrawn to a cutting position. 
Second, Newell teaches the substrate remain in a fixed or stationary position during the punching step.
Third, Bangel does teach a cluster of overlapping said through holes. “It is particularly advantageous if the laser array includes a plurality of individual arrays disposed beside one another and offset after one another. As a result of this offset configuration and the large number of individual laser light sources, overlapping of the laser light sources is produced within the laser array.” ¶[0009]). As the plurality of lasers create holes that thus create a solid cut line.
Lastly, Ehart is combinable with Bangel because they both are used to create holes in a substrate, thus solving the same problem of punching holes in a substrate. Though the purpose of Ehart is to convey information, it still punches holes in a substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731